UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TERRANCE MCDANIEL,                    
              Plaintiff-Appellant,
                v.
                                                No. 00-1729
UNITED STATES OF AMERICA; U.S.
DRUG ENFORCEMENT AGENCY,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                  (CA-00-645-6-20, CR-93-101)

                      Argued: June 3, 2002

                     Decided: July 12, 2002

     Before WILKINSON, Chief Judge, and NIEMEYER and
                 WILLIAMS, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Eric Parnes, Student Counsel, Appellate Litigation Pro-
gram, GEORGETOWN UNIVERSITY LAW CENTER, Washington,
D.C., for Appellant. Marvin Jennings Caughman, Assistant United
States Attorney, Columbia, South Carolina, for Appellees. ON
BRIEF: Steven H. Goldblatt, Director, Nilam A. Sanghvi, Student
Counsel, Appellate Litigation Program, GEORGETOWN UNIVER-
2                     MCDANIEL v. UNITED STATES
SITY LAW CENTER, Washington, D.C., for Appellant. Strom Thur-
mond, Jr., United States Attorney, Columbia, South Carolina, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Terrance McDaniel, acting pro se, filed a motion to contest the
government’s forfeiture of $17,095 in cash seized from him over five
years earlier, contending that the government failed to provide him
with adequate notice of the forfeiture proceedings. On the govern-
ment’s motion, the district court ruled that the notice issue presented
a question of fact that could not be resolved by summary judgment.
But the court dismissed McDaniel’s action, applying the equitable
doctrine of laches to bar his claim even though it was timely under
the applicable statute of limitations. Because the district court erred
in applying laches to cut short the applicable statute of limitations, we
reverse and remand for further proceedings.

                                    I

   When United States Drug Enforcement Administration ("DEA")
officers arrested Terrance McDaniel in Simpsonville, South Carolina,
on February 16, 1993, they discovered $17,095 in cash during the
search incident to his arrest. He was subsequently indicted on drug
conspiracy and distribution charges, and he was released on bond and
ordered to remain under house arrest in Detroit, Michigan. Although
this indictment was ultimately dismissed due to insufficient evidence,
the DEA instituted proceedings on April 12, 1993, to forfeit the
$17,095. The government sent notice of the proceedings by certified
mail to McDaniel’s mother’s address in Detroit and published notice
three times in USA Today in late April and early May 1993.
                      MCDANIEL v. UNITED STATES                        3
   On April 15, 1993, when McDaniel was out on bond, he was
arrested again by federal agents on separate drug conspiracy charges
in Fort Myers, Florida, and was incarcerated there. Informed of this
arrest, the district court revoked McDaniel’s bond with respect to the
February 16 arrest.

   On May 11, 1993, McDaniel’s attorney sent a letter to the DEA
informing it that McDaniel wished to contest the forfeiture initiated
in April 1993. But for unexplained reasons, the DEA subsequently
initiated another notice of forfeiture by sending two certified letters
to McDaniel’s attorney’s office in June and September 1993, as well
as to his mother’s house. The DEA did not, however, send notice of
the forfeiture proceedings to McDaniel in prison in Fort Myers, Flor-
ida. McDaniel was given 20 days from receipt of the second letter —
September 23, 1993 — to respond. By then, however, McDaniel’s
attorney had retired from the practice of law and the letters to him
were returned unopened. And the government offers no evidence that
McDaniel received notice while in prison in Florida. McDaniel never
filed a formal objection to the proceedings, and the DEA declared the
money forfeited on December 3, 1993.

   On September 3, 1999, five years and nine months after the forfei-
ture, McDaniel, acting pro se, filed a "Motion to Contest Forfeiture"
in the district court, arguing that he had not received proper notice of
the forfeiture proceeding. The government responded, asserting that
McDaniel had received notice, that his claim was untimely under the
statute of limitations, and that his claim was barred by the doctrine of
laches. The district court treated McDaniel’s motion as a complaint
"under the Due Process Clause of the Fifth Amendment" and the gov-
ernment’s response as a motion for summary judgment. The court
then entered judgment in favor of the government. In doing so, the
court found that "McDaniel has made out a claim for a due process
violation that survives the government’s motion for summary judg-
ment" and that the government was required to provide McDaniel or
his attorney with actual notice, given McDaniel’s incarceration. But
the district court concluded that even though McDaniel’s action was
governed by the general six-year statute of limitations for civil actions
against the United States under 28 U.S.C. § 2401 and that McDaniel’s
motion was filed within six years after his claim accrued, it was
untimely as "the doctrine of laches [was] a viable defense in the
4                    MCDANIEL v. UNITED STATES
instant case and applie[d] to cut short the limitations period." McDan-
iel appealed this ruling. The government did not appeal the district
court’s denial of summary judgment on the notice issue. Accordingly,
only the laches issue is before us.

                                   II

   The parties agree with the district court that McDaniel’s action is
governed by 28 U.S.C. § 2401, providing a six-year statute of limita-
tions. They also agree that McDaniel’s motion was filed on Septem-
ber 3, 1999, 5 years and 9 months after the final order of
administrative forfeiture was entered on December 3, 1993. There-
fore, McDaniel’s motion was not barred by the applicable statute of
limitations.

   The district court reached the same conclusion but chose to apply
laches to bar McDaniel’s claim because: (1) administrative forfeiture
is an equitable proceeding, subject to equitable defenses; (2) the goals
of limiting financial consequences to the government and ensuring
quick resolution of cases would be met; and (3) section 2401 is
merely a general or "catch-all" statute of limitations, not one specific
to this proceeding.

   Laches is an affirmative defense to an equitable claim that is avail-
able when the claimant has demonstrated a "lack of diligence" that
prejudiced the party against whom the claim is made. White v. Daniel,
909 F.2d 99, 102 (4th Cir. 1990). But we have held that "when con-
sidering the timeliness of a cause of action brought pursuant to a stat-
ute for which Congress has provided a limitations period, a court
should not apply laches to overrule the legislature’s judgment as to
the appropriate time limit to apply for actions brought under the stat-
ute." Lyons Partnership, L.P. v. Morris Costumes, Inc., 243 F.3d 789,
798 (4th Cir. 2001). Separation of powers concerns prevent a court
from applying a judicially-created doctrine to overrule a
congressionally-created time limit. This "principle is equally relevant
when Congress creates a cause of action for traditional equitable rem-
edies, such as injunctions, and specifies a statute of limitations for
that action." Id.

   In sum, when Congress enacts a statute of limitations that provides
a period within which a litigant may bring a cause of action, the liti-
                     MCDANIEL v. UNITED STATES                      5
gant is entitled to rely on that period. Therefore, because McDaniel’s
motion was filed within the six-year period set out in 28 U.S.C.
§ 2401, we reverse the district court’s ruling that found it barred by
laches. The case is remanded for further proceedings.

                                     REVERSED AND REMANDED